DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement Sheets (3) for Figs. 1-5 were received on December 23, 2020.  These drawings are acceptable.
Specification
The Amendments to the Specification and Abstract are acceptable and will be entered.
Response to Arguments
Applicant’s arguments, see pages 16-19, filed December 23, 2020 and January 12, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 20, filed December 23, 2020 and January 12, 2021, with respect to the 35 USC 103 rejection of Claims 1-20 have been fully considered but they are not persuasive:
Applicant has amended the independent Claims 1 and 13 to recite that the tool is used to move a pipe “laterally perpendicular to [the] axis of the handle and 
The obviousness rejection is based upon modifying Cogburn such that Cogburn’s rotatable wheels are replaced by non-rotatable disk-type structures, as taught by Davis.   In Cogburn, the wheels engage the inside of the pipe/tubular such that lateral pushing or pulling on the handle of the tool causes the pipe/tubular to be moved laterally, even though the wheels may be rotating inside the pipe/tubular while the pushing/pulling is occurring.  As such, Cogburn’s tool performs the same function of moving the pipe/tubular laterally (in a direction perpendicular to the axis of the tool and the pipe/tubular). 
Cogburn further teaches that it may be desirable to add a tire or rubber rim to increase the frictional engagement with the inner diameter of the pipe (see C4, L14-20).  As such, Cogburn at least suggests the use of other structures that increase the frictional engagement of the tool with the inner diameter of the pipe/tubular, thereby supporting the modification of Cogburn with Davis’ 
For at least these reasons, the 35 USC 103 rejection of Claims 1-20 is maintained. 

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-4, 10, 12-14, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cogburn, Jr. US 9,057,224 in view of Davis et al., US 6,174,125.
With regard to Claim 1, Cogburn discloses a tool (10, 100, 300, Figs. 1-26) for manually moving a racked tubular (p, Fig. 26) along a horizontal surface (R1/S1, R2/S2, Fig. 26, C2, L17 – C7, L6) in a lateral direction that is perpendicular to the axis of the tool and the tubular (Fig. 26, C6, L30-53), wherein the racked tubular has an open end continuous with an inner diameter and an inner surface (Fig. 26), the tool comprising: 
a shaft (312, Fig. 24) having a handle section (314) with a longitudinal axis (Figs. 24, 25) and a slide section (340) with a longitudinal axis (Figs. 24, 25), wherein the longitudinal axes of the handle section and the slide section are collinear (Figs. 24, 25); 
a wheel assembly (320) having at least one wheel (322, 324) mounted about and perpendicular to the longitudinal axis of the slide section (Figs. 24, 25); and 
wherein the slide section and the wheel assembly mounted thereon form a distal end of the tool (Fig. 25), and 
wherein the distal end of the tool is configured to be received inside the racked tubular (Figs. 25, 26) so that the wheel assembly slideably engages the inner surface of the racked tubular (Note:  The term “slideably engages” can be construed to be the action that occurs when the wheels of Cogburn’s slide tool are pushed into the inner diameter of the tubular.)
With regard to Claim 13, Cogburn discloses a method for moving racked tubulars along at least one horizontal surface (Fig. 26, C6, L12-53), wherein each of the racked tubulars has a first open end continuous with an inner diameter (Fig. 26), the method comprising: 
providing at least one pipe sliding tool having a shaft (312) and disk assembly (320), as described above for Claim 1, wherein the wheel assembly is sized to be received inside the racked tubular (Fig. 26);
manually inserting the wheel assembly of a first one of the at least one pipe sliding tool into the first open end of a first one of the racked tubulars (Fig. 25, C6, L12-29); and 
using the handle section of the shaft of the first pipe sliding tool, manually moving the first pipe sliding tool laterally perpendicular to the axis of the handle section, whereby the first tubular rolls laterally perpendicular to the axis of the wheel assembly along the at least one horizontal surface (Fig. 26, C6, L12-53).
Because Cogburn teaches the use of rotatable wheels, Cogburn fails to teach the use of a disk assembly, (i.e., wherein “disk” can be construed to be one or more annular-shaped structures that fits around the shaft, but does not rotate relative to the shaft).  Davis discloses a tool (130, Figs. 2-6, C3, L21 – C7, L9) for moving racked tubulars (Figs. 1, 5, 6), the slide tool including a disk assembly that includes a generally cylindrical-shaped first section(170, Figs. 2, 4) having an annular portion (the portion of (170) that fits around (188) and (160), as shown in Figs. 2, 4) and an annular-shaped/disk, second section (140, 141, 148, Figs. 2, 4), wherein both the first section and second disk/section are mounted about and perpendicular to a shaft (180), the shaft having a slide/disk section (the portion of shaft (180) that extends from (200) to tip (172)) and a handle section (the portion of shaft (180) that extends in the opposite direction from (200) and connects to actuator (230)), wherein the slide/disk section and the disk assembly forms a distal end of the tool that is configured to be received inside a racked tubular so that the disk assembly slideably engages the inner surface of the racked tubular (Figs. 2, 4, 5, 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to substitute Davis’ non-
With regard to Claim 2, Cogburn discloses where the wheel/disk assembly is mounted centered on the longitudinal axis of the slide section (Figs. 1, 24).
With regard to Claim 3, Cogburn discloses wherein the wheel/disk assembly comprises two disks (Figs. 1, 24).
With regard to Claim 4, Cogburn discloses wherein each of the two wheels (322, 324) in the disk assembly (320) is adjustably mounted (via collars (c), Figs. 24, 25) so that the axial position of the disk on the shaft is changeable (C5, L50-
With regard to Claim 10, Cogburn discloses wherein the handle section and the wheel/disk section of the shaft are integrally formed of a single elongate member (C3, L1-9).
With regard to Claim 12, Cogburn discloses wherein the wheel/disk assembly comprises two wheels/disks and wherein each of the disks is adjustably mounted so that the axial position of the disk on the shaft is changeable (c, Figs. 24, 25).
With regard to Claim 14, Cogburn discloses the method of claim 13 further comprising: after rolling the first racked tubular, manually withdrawing the wheel/disk assembly of the first tool from the first tubular; manually inserting the wheel/disk assembly of the first tool into the first open end of a second one of the racked tubulars; and using the handle section of the shaft, manually moving the first tool forward or backward whereby the second tubular rolls forward or backward, respectively, along the at least one horizontal surface (C6, L16-29).
With regard to Claim 19, Cogburn discloses wherein the racked tubulars are well tubulars and wherein the at least one horizontal surface is a pipe rack at a well site (Fig. 26).
With regard to Claim 20, Cogburn discloses wherein the at least one horizontal surface comprises first and second parallel horizontal surfaces (R1, R2), one above the other, wherein the racked tubulars comprises first and second racked tubulars, wherein the first racked tubular is on one of the first and second raised surfaces and the second racked tubular is on the other of the first and second raised surfaces (Fig. 26), and wherein the method further comprises: after rolling the first racked tubular, manually withdrawing the disk assembly of the first tool from the first tubular; manually inserting the disk assembly of the first tool into the first open end of a second one of the racked tubulars; and using the handle section of the shaft of the tool, manually moving the first tool laterally perpendicularly to the axis of the tool handle whereby the second tubular rolls laterally perpendicularly to the axis of the modified wheel assembly along the at least one horizontal surface (C6, L16-29).
With regard to Claims 21-30, Cogburn discloses a suitable slide material that is metal (i.e., the wheel, and or its bearing that allows it to rotate, would have to be made out of a very strong material in order not to be deformed by the metal tubular), has a lubricant applied to the wheel assembly (i.e., a lubricant would be inherent in the wheel bearing), and may include a rubber rim.  As such, Cogburn teaches that his wheel assembly is both slidable along the longitudinal axis and along the diameter of the tubular.  Davis discloses that his disk assembly is made from an elastomeric material that allows sliding of the disk assembly along the axis of the tool.  With regard to the specific materials recited in Claims 24-28, the . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,871,328; US 8,998,551; US 2003/0170108; US 2008/0312607; US 2011/0142384. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652